DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. To further explain the rejection, feature 82, a metallic material is read as the metallic cover, having a shape fitting the opening by the shoulder defined by aperture, 20 in Fig. 1. The cradle on the other hand is the arrangement comprising the fasteners and the two piece units (80), having the metallic material, 82, to form the cover. The beam (10) is seen as the lengthwise piece of the cradle (142) just like the beam (18) in the application is the lengthwise piece of the cradle (14). Suddeth and Johnson are comparative inventions and their combination is to show two different arrangements that could be integrated to arrive at the claims as recited. The bracket of Suddeth has aperture or holes to facilitate the adjustable beam as shown in Figs. 3-5 using the fasteners (150, 152, 154 and 156) and the slits (62, 66, 112 and 116) to achieve the adjustments. The antenna, 12, is disposed on the beam as shown in Fig. 1 and the radiation is going through the cap, 24, as shown in Figs. 12 and 13. The cap, 24, cannot be metal because the radiation will be shielded and obstructed, hence a plastic. Johnson on the other hand has a different arrangement where the pit lid, 24, is used as a mounting frame for the holding the antenna and other devices in the pit. The plastic insert, 56, as shown in Figs. 1 and 2 helps to facilitate transmission of signal from the antenna, 74, in Fig. 5. The limitation added to claim 1 from claim 5 would not make claim 1 allowable. On the surface, Suddeth discloses the cradle (142) has stops (72 and 122) cooperating with predetermined contact surfaces (68 and 118) of the cover (82) in order to define an alignment position of the antenna arrangement (12) under the cover (82) when the cradle (142) and the cover (82) are in 
Claims 5 and 6 are hereby rejected based on Cook et al., however, claim 10 is still objected to as allowable but as dependent claim that requires being rewritten in independent form or incorporated into the independent claims. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suddeth (US Pat. 8011628) in view of Johnson et al. (US 20060218104).
Regarding claim 1:
Suddeth discloses wireless telecommunication system (in Figs. 1 and 2) for an equipment (26) in an underground structure (30) having an upper frame (20) defining an opening (formed by 20; See Fig. 1) with a cover-supporting shoulder (22), the system (in Figs. 1 and 2) comprising: a metal cover (82) having a shape fitting in the opening (formed by 20) so that the cover (24) is supportable in position in the opening (formed by 20) by the shoulder (22); a cradle (142) having a beam (10) and brackets (50 and 100) projecting at opposite ends of the beam (10), the brackets (50 and 100) defining bearing surfaces (102 and 104) against the shoulder (22) in order to hang the beam (10) across the opening (formed by 20) when the cradle (142) is in position in the opening (formed by 20), the beam (142) having a support section (170) extending lower than the bearing surfaces (102 and 104); at least one antenna arrangement (12) mounted on the support section (170) of the beam (10). 
Suddeth is silent on that at least one porthole formed in the cover, the porthole having a lens in plastic material letting radio waves pass; the at least one antenna arrangement on the support section of the beam and extending near and in alignment with the lens when the cradle and the cover are in position in the opening; and a radio transceiver connecting to the antenna arrangement and to the equipment in the underground structure to establish a wireless telecommunication with the equipment via the antenna arrangement and the lens; wherein the cradle has stops cooperating with predetermined contact surfaces of the cover in order to define an alignment position of the antenna arrangement under the cover when the cradle and the cover are in position in the opening.
Johnson et al. in comparative invention disclose at least one porthole (54) formed in the cover (24), the porthole (54) having a lens (56) in plastic material letting radio waves pass (See Fig. 1); and at least one antenna arrangement (48) mounted on the support section (50) of the beam and extending near and in alignment with the lens (56) when the cradle (70) and the cover (24) are in position in the opening (formed by pit box, 20); and (in Figs. 1,2 and 6) a radio transceiver (72) connecting to the antenna arrangement (74 to form the communication device, 48) and to the equipment (12) in the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the at least one porthole formed in the cover and the antenna arrangement as taught by Johnson et al. into the device of Suddeth for the benefit of ensuring a proper connection (Para. 0008, Lines 7-8) while transmitting the RF signals including relevant data by the antenna within the device (Para. 0015, Lines 5-8). 
Suddeth as modified do not explicitly disclose the cradle has stops cooperating with predetermined contact surfaces of the cover in order to define an alignment position of the antenna arrangement under the cover when the cradle and the cover are in position in the opening.
Cook et al. disclose (in Fig. 1) the cradle (12) has stops (62, 64) cooperating with predetermined contact surfaces (along the line 2-2) of the cover (22) in order to define an alignment position (Para. 0022, Lines 1-5) of the lens (44) with the antenna arrangement (38) under the cover (22) when the cradle (12) and the cover (22) are in position in the opening (defined by both ends of 19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the stops with the cradle as taught by Cook et al. into the modified bracket for mounting the antenna unit of Suddeth for the benefit of allowing the cradle to removably seat on and be supported by ledge (Para. 0024, Lines 10-11) to give optimum RF signal transmission and which maintains and secures that position indefinitely (Para. 0022, Lines 4-5).
Regarding claim 4:
Suddeth discloses the shape of the cover (24) is rectangular with corners comprising legs (72 and 122) projecting under the cover (24) so that the legs (72 and 122) rest on the shoulder (22) when the cover (24) is in position in the opening (formed by 20); and the brackets (50 and 100) comprise guiding-clamps (150, 152, 154 and 156) extending crosswise with respect to a longitudinal axis of the beam (10), each guiding-clamp (150, 152, 154 and 156) having a central platform (160) and opposite lateral ramps downwardly projecting on both sides of the central platform (160) in order to form an uplifting surface for the legs (72 and 122) of the cover (24) in an area above the beam (10) when the cover (24) is transversely slid.
Regarding claim 5:
Suddeth discloses the guiding-clamps (150, 152, 154 and 156) comprise respective pairs (See Figs. 3-5) of opposite arms (76) extending crosswise with respect to the longitudinal axis of the beam (10), the arms (76) having ends forming the stops (62, 64).
Regarding claim 6:
Suddeth as modified is silent on that the predetermined contact surfaces are formed by outer faces of the legs of the cover.
Cook et al. disclose the predetermined contact surfaces (along the line 2-2) are formed by outer faces of the legs of the cover (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the stops with the cradle as taught by Cook et al. into the modified bracket for mounting the antenna unit of Suddeth for the benefit of allowing the cradle to removably seat on and be supported by ledge (Para. 0024, Lines 10-11) to give optimum RF signal transmission and which maintains and secures that position indefinitely (Para. 0022, Lines 4-5).
Regarding claim 7:
Suddeth discloses the obviousness of making the shape of the cover (24) round (Col. 2, Lines 11-17), the cover (24) having peripheral notches (74 and 124) cooperating with peripheral stops (protrusions from 22) protruding in the frame (22) in order to define an alignment position of the cover (24) in the opening (formed by 20); and the brackets (10) comprise respective pairs of opposite arms (76) extending crosswise with respect to the longitudinal axis of the beam (10), the arms (76) having bent ends projecting in radial directions of the cover (24) and forming the bearing surfaces (See Figs.).
Regarding claim 9:
Suddeth discloses (in Figs 1-3) the porthole (54) defines a circular opening (See Figs.) into which the lens (56) is inserted, said opening having a lower peripheral shoulder (60) forming a resting surface for the lens (56), the lower peripheral shoulder (60) and the lens (56) respectively having alignable holes and inserts for receiving bolts (62) for mounting the lens (56) in the porthole (54) from a lower side of the cover (24).
Regarding claim 11:

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate parts (in this case portholes and multiple antenna arrangements) since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP §2144. 04 (VI) (B).
Regarding claim 12:
Suddeth discloses the radio transceiver comprises a cellular modem (Col. 1, Lines 38-41; Col. 2, Lines 27-30; Col. 3, Lines 19-28) having a watertight casing fastened to the beam of the cradle (Col. 3, Lines 42-45).
Regarding claim 13:
Suddeth discloses the casing (defined by the portion below antenna, 12) of the cellular modem is mounted upside down under the support section (170) at a central position of the beam (10).
Regarding claim 14:
Suddeth discloses the radio transceiver (72) has a cable (30) providing functions of communication with the equipment (26) and of power supply (120) for the radio transceiver (72).
Regarding claims 15 and 16:
Suddeth as modified is silent on that the lens has a relative permittivity greater than air as required by claim 15; and the plastic material of the lens is a G10 composite material as required by claim 16.
Accordingly, it would have been an obvious matter of design consideration within the purview of one of ordinary skill in the art to select the lens having a dielectric greater than air and from a G10 composite material as claimed especially since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 17:

Regarding claim 19:
Suddeth discloses Method for providing a wireless link (in Figs. 1 and 2) to an equipment (26) in an underground structure (30) having an upper frame (20) defining an opening (formed by 20; See Fig. 1) with a cover-supporting shoulder (22), the method comprising the steps of: positioning a cradle (142) in the opening (formed by 20; See Fig. 1), the cradle (142) having a beam (10) and brackets (50 and 100) projecting at opposite ends of the beam (10), the brackets (50 and 100) defining bearing surfaces (102 and 104) against the shoulder (22) in order to hang the beam (10) across the opening (formed by 20), the beam (10) having a support section (170) extending lower than the bearing surfaces (102 and 104), at least one antenna arrangement (12) being mounted on the support section (170) of the beam (10).
Suddeth is silent on that connecting a radio transceiver to the antenna arrangement and to the equipment in the underground structure; positioning a metal cover having a shape fitting in the opening so that the cover is supported in the opening by the shoulder, at least one porthole being formed in the cover, the porthole having a lens in plastic material letting radio waves pass, the antenna arrangement extending near and in alignment with the lens when the cradle and the cover are in position in the opening; and establishing a wireless telecommunication by the radio transceiver with the equipment via the antenna arrangement and the lens.
Johnson et al. disclose connecting a radio transceiver (72) to the antenna arrangement (74) and to the equipment (12) in the underground structure (16); positioning a metal cover (24; Para. 0005, Lines 17-18) having a shape fitting in the opening (formed by pit box, 20) so that the cover (24) is supported in the opening (formed by pit box, 20) by the shoulder (22), at least one porthole (54) being formed in the cover (24), the porthole (54) having a lens (56) in plastic material letting radio waves pass (See Fig. 1), the antenna arrangement (48) extending near and in alignment with the lens (56) when the cradle (70) and the cover (24) are in position in the opening (formed by pit box, 20); and establishing a wireless telecommunication by the radio transceiver (72) with the equipment (12) via the antenna arrangement (48) and the lens (56).

Suddeth as modified do not explicitly disclose providing the cradle has stops cooperating with predetermined contact surfaces of the cover in order to define an alignment position of the antenna arrangement under the cover when the cradle and the cover are in position in the opening.
Cook et al. disclose (in Fig. 1) providing the cradle (12) has stops (62, 64) cooperating with predetermined contact surfaces (along the line 2-2) of the cover (22) in order to define an alignment position (Para. 0022, Lines 1-5) of the lens (44) with the antenna arrangement (38) under the cover (22) when the cradle (12) and the cover (22) are in position in the opening (defined by both ends of 19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the stops with the cradle as taught by Cook et al. into the modified bracket for mounting the antenna unit of Suddeth for the benefit of allowing the cradle to removably seat on and be supported by ledge (Para. 0024, Lines 10-11) to give optimum RF signal transmission and which maintains and secures that position indefinitely (Para. 0022, Lines 4-5).
Regarding claim 20:
Suddeth as modified is silent on that the lens has a concave lower surface.
Accordingly, it would have been an obvious matter of design choice to implement a concave lower surface as claimed, since when shapes taught by the prior art can be modified or optimized, similar shapes to the claimed invention would provide a prima facie case of obviousness especially when these differences are only found in the non-functional descriptive nature and are not functionally involved in the manipulative steps of the invention nor do they alter the recited structural elements.

Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suddeth (US Pat. 8011628) in view of Johnson et al. (US 20060218104) as applied to claim 1 and further in view of Zehngut et al. (US 20050285807).
Regarding claim 2:
Suddeth as modified is silent on that the cover has a lower surface comprising an arrangement of reinforcement ribs.
Zehngut et al. disclose (in Figs. 3, 5 and 6) the cover (317/403) has a lower surface (See Fig.) comprising an arrangement of reinforcement ribs (501 and the finger structures extending to the edge of the 317/403).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the reinforcement ribs taught by Zehngut et al. into the modified device of Suddeth for the benefit of securing a tight seal of the assembly (Para. 0024, Lines 4-6).
Regarding claim 3:
Suddeth as modified disclose the shape of the cover is rectangular however, but however, silent on that two of the reinforcement ribs extend crosswise on opposite sides of the cover and form runners for sliding of the cover on the upper frame of the underground structure when the cover is transversely slid.
Zehngut et al. disclose (in Figs. 3, 5, 6 and 8) the shape of the cover (403) is rectangular (define by the shape of the case, 201); and two of the reinforcement ribs (the finger structures extending to the edge of the 403 in Fig. 6) extend crosswise on opposite sides of the cover (403) and form runners for sliding of the cover (317/403) on the upper frame (320) of the underground structure (302) when the cover (317/403) is transversely slid (Para. 0024, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the reinforcement ribs extending crosswise on opposite sides of the cover taught by Zehngut et al. into the modified device of Suddeth for the benefit of securing a tight seal of the assembly (Para. 0024, Lines 4-6).
Regarding claim 18:
Suddeth as modified is silent on that the antenna arrangement comprises a directional or omnidirectional antenna having a linear or circular polarization.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement to be directional or omnidirectional having a linear or circular polarization as taught by Zehngut et al. into the modified device of Suddeth for the benefit of providing polarization diversity (Para. 0029, Lines 10-11).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suddeth (US Pat. 8011628) in view of Johnson et al. (US 20060218104) as applied to claim 1 and further in view of Jong Pil et al. (KR101394071).
Regarding claim 8:
Suddeth as modified is silent on that the cover has openings formed in opposite longitudinal portions of the cover and into which gripping tools are engageable for lifting and sliding the cover over the opening of the underground structure.
McKinnon discloses (in Figs. 3 and 4) the cover (210) has openings (for accommodating 214) formed in opposite longitudinal portions of the cover (210) and into which gripping tools (214) are engageable for lifting and sliding the cover (210) over the opening (defined by 300) of the underground structure (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the cover having openings as taught by McKinnon into the modified device of Suddeth for the benefit of receiving coupling means for removably coupling the holder to the bottom side of the lid.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior arts fails to disclose wherein the antenna arrangement comprises a radome having a bottom, and an antenna extending at the bottom of the radome, the radome having a convex upper surface, and the lens having a concave lower surface complementary to the convex upper surface of the radome, the convex upper surface and the concave lower surface defining a substantially constant gap when the cradle and the cover are in position in the opening of the underground structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.A.J/

/HAI V TRAN/Primary Examiner, Art Unit 2845